DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-29 are pending in the application. No newly added claims are presented. Claims 1-14 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,625,914 hereinafter referred to as Schwab in view of US Patent Publication US2015/0351982A1 hereinafter referred to as Krenik. Schwab discloses an adjustable sleeping system comprising: an array of adjustable spring assemblies 18 arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring 42 with an un-laden compression that is adjustable, and each adjustable spring assembly having a sensor 20; and a bed controller 21 communicatively coupled to each of the adjustable spring assemblies, the bed controller configured to sense, by way of the force sensor of each 
Krenik teaches an adjustable sleeping system 103 comprising: an array of adjustable spring assemblies 114 arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring 214 with an un-laden compression that is adjustable, and each adjustable spring assembly having a sensor 219 configured to measure an amount of force carried by the respective adjustable spring assembly; and a bed controller 226 communicatively coupled to each of the adjustable spring assemblies, the bed controller configured to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides. 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Schwab to include a force sensor as taught by Krenik for measuring the force applied to the spring by the users. Such a modification would improve the apparatus by providing an improved mechanism to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides. Such a modification would yield expected results. 
Re-Claim 16
	Schwab as modified by Krenik discloses, 
wherein the bed controller is further configured to control force distribution carried by the array of adjustable spring assemblies by driving a plurality of the adjustable spring assemblies beneath the area.
Re-Claim 17 
Schwab as modified by Krenik discloses,

Re-Claim 18
Schwab as modified by Krenik discloses,
wherein when the bed controller drives to assist disembarkation, the bed controller is further configured to drive the plurality of the adjustable spring assemblies to increase force carried by the plurality of adjustable spring assemblies (such an action is programmable).
Re-Claim 19
Schwab as modified by Krenik discloses,
wherein when the bed controller drives to assist disembarkation, the bed controller is further configured to drive the plurality of the adjustable spring assemblies to decrease force carried by the plurality of the adjustable spring assemblies (such an action is programmable).
Re-Claim 20
Schwab as modified by Krenik discloses,
wherein the bed controller is further configured to sense an actual body position of the person within the area; the bed controller is further configured to drive the plurality of the adjustable spring assemblies to encourage a roll of the person from the actual body position to a second body position (such an action is programmable).
Re-Claim 21 
Schwab as modified by Krenik discloses,

Re-Claim 22
Schwab as modified by Krenik discloses,
wherein when the bed controller encourages a roll, the bed controller is further configured to: drive a first subset of the plurality of the adjustable spring assemblies to carry less force; and drive a second subset of the plurality of the adjustable spring assemblies to carry more force (such an action is programmable).
Re-Claim 23
Schwab as modified by Krenik discloses,
wherein the bed controller is further configured to calculate an average force value carried by the plurality of adjustable spring assemblies beneath the area prior to driving; wherein when the bed controller drives the plurality of the adjustable spring assemblies beneath the area, the bed controller is further configured to drive each of the plurality of the adjustable spring assemblies to carry a force about equal to the average force value (such an action is programable).
Re-Claim 24 
Schwab as modified by Krenik discloses,

Re-Claim 25
Schwab as modified by Krenik discloses,
an adjustable sleeping system comprising: an array of adjustable spring assemblies arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring with an un-laden compression that is adjustable, and each adjustable spring assembly having a force sensor configured to measure an amount of force carried by the respective adjustable spring assembly, and a bed controller communicatively coupled to each of the adjustable spring assemblies the bed controller configured to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides: sense an actual body position of the person within the area, the actual body position being at least one selected from a group comprising: residing on the person's back: residing on the person's right side, residing on the person's left side, and residing on the person's stomach; receive an indication 12 a selected body portion of the person, the selected body portion being less than all the body portions of the person; determine a location of the selected body portion within the area regardless of the actual body position; control force distribution carried by the array of adjustable spring assemblies by driving a first subset (the spring 18 closest to 12 or the spring 18 furthest from 12) of a plurality of the adjustable spring assembles, the first subset beneath the selected body portion to carry a different force.
Re-Claim 26

wherein when the bed controller drives the first subset of the plurality of the adjustable spring assemblies to carry a different force, the bed controller is further configured to drive the first subset to carry more force.
Re-Claim 27
Schwab as modified by Krenik discloses, 
wherein the bed controller is further configured to drive a second subset of the plurality of the adjustable spring assemblies to carry less force.
Re-Claim 28 
Schwab as modified by Krenik discloses,
wherein when the bed controller drives the first subset of the plurality of adjustable spring assemblies to carry a different force, the bed controller is further configured to drive the first subset to less force.
Re-Claim 29
Schwab as modified by Krenik discloses,
wherein the bed controller is further configured to drive a second subset of the plurality of the adjustable spring assemblies to carry more force.
Claims 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of US Patent Publication US2013/0283530A1 hereinafter referred to as Main. Schwab discloses an adjustable sleeping system comprising: an array of adjustable spring assemblies 18 arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring 42 with an un-laden compression that is adjustable, and each adjustable spring assembly having a sensor 20; and a bed controller 21 communicatively coupled to each of the adjustable spring assemblies, the bed controller 
Main teaches an adjustable sleeping system 103 comprising: an array of adjustable spring assemblies 16 arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring 46 with an un-laden compression that is adjustable, and each adjustable spring assembly having a sensor 11, 10 configured to measure an amount of force carried by the respective adjustable spring assembly; and a bed controller 14, 17 communicatively coupled to each of the adjustable spring assemblies, the bed controller configured to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides. 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Schwab to include a force sensor as taught by Main for measuring the force applied to the spring by the users. Such a modification would improve the apparatus by providing an improved mechanism to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides. Such a modification would yield expected results. 
Re-Claim 16
	Schwab as modified by Main discloses, 
wherein the bed controller is further configured to control force distribution carried by the array of adjustable spring assemblies by driving a plurality of the adjustable spring assemblies beneath the area.
Re-Claim 17 
Schwab as modified by Main discloses,

Re-Claim 18
Schwab as modified by Main discloses,
wherein when the bed controller drives to assist disembarkation, the bed controller is further configured to drive the plurality of the adjustable spring assemblies to increase force carried by the plurality of adjustable spring assemblies (such an action is programmable).
Re-Claim 19
Schwab as modified by Main discloses,
wherein when the bed controller drives to assist disembarkation, the bed controller is further configured to drive the plurality of the adjustable spring assemblies to decrease force carried by the plurality of the adjustable spring assemblies (such an action is programmable).
Re-Claim 20
Schwab as modified by Main discloses,
wherein the bed controller is further configured to sense an actual body position of the person within the area; the bed controller is further configured to drive the plurality of the adjustable spring assemblies to encourage a roll of the person from the actual body position to a second body position (such an action is programmable).
Re-Claim 21 
Schwab as modified by Main discloses,

Re-Claim 22
Schwab as modified by Main discloses,
wherein when the bed controller encourages a roll, the bed controller is further configured to: drive a first subset of the plurality of the adjustable spring assemblies to carry less force; and drive a second subset of the plurality of the adjustable spring assemblies to carry more force (such an action is programmable).
Re-Claim 23
Schwab as modified by Main discloses,
wherein the bed controller is further configured to calculate an average force value carried by the plurality of adjustable spring assemblies beneath the area prior to driving; wherein when the bed controller drives the plurality of the adjustable spring assemblies beneath the area, the bed controller is further configured to drive each of the plurality of the adjustable spring assemblies to carry a force about equal to the average force value (such an action is programable).
Re-Claim 24 
Schwab as modified by Main discloses,

Re-Claim 25
Schwab as modified by Main discloses,
an adjustable sleeping system comprising: an array of adjustable spring assemblies arranged such that a top of each adjustable spring assembly defines an upper surface parallel to a sleeping surface of the adjustable sleeping system, each adjustable spring assembly having a main spring with an un-laden compression that is adjustable, and each adjustable spring assembly having a force sensor configured to measure an amount of force carried by the respective adjustable spring assembly, and a bed controller communicatively coupled to each of the adjustable spring assemblies the bed controller configured to sense, by way of the force sensor of each adjustable spring assembly, an area of the sleeping surface upon which a person resides: sense an actual body position of the person within the area, the actual body position being at least one selected from a group comprising: residing on the person's back: residing on the person's right side, residing on the person's left side, and residing on the person's stomach; receive an indication 12 a selected body portion of the person, the selected body portion being less than all the body portions of the person; determine a location of the selected body portion within the area regardless of the actual body position; control force distribution carried by the array of adjustable spring assemblies by driving a first subset (the spring 18 closest to 12 or the spring 18 furthest from 12) of a plurality of the adjustable spring assembles, the first subset beneath the selected body portion to carry a different force.
Re-Claim 26

wherein when the bed controller drives the first subset of the plurality of the adjustable spring assemblies to carry a different force, the bed controller is further configured to drive the first subset to carry more force.
Re-Claim 27
Schwab as modified by Main discloses, 
wherein the bed controller is further configured to drive a second subset of the plurality of the adjustable spring assemblies to carry less force.
Re-Claim 28 
Schwab as modified by Main discloses,
wherein when the bed controller drives the first subset of the plurality of adjustable spring assemblies to carry a different force, the bed controller is further configured to drive the first subset to less force.
Re-Claim 29
Schwab as modified by Main discloses,
wherein the bed controller is further configured to drive a second subset of the plurality of the adjustable spring assemblies to carry more force.
Response to Arguments
Applicant argues that the prior art of Schwab does not detect where on the surface of the bed the person resides but rather detects the location of the sensor 12. Examiner respectfully disagrees, the fact is the sensor is secured to the person. Which means when the sensor is located so is the person. 
Applicant argues that the prior art does not disclose the claimed limitations of claims 17 and 23. Examiner respectfully disagrees, the claim limitations are towards a programable 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-TH 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673